DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA (US 20210074844) in view of ABURAKAWA (US 20200135406).
Regarding claim 1, KOJIMA discloses a semiconductor device that is a chip-size-package-type semiconductor device that is facedown mountable, the semiconductor device comprising: 
a semiconductor layer (fig 1, 10, para 12) that includes: 
a semiconductor substrate (fig 1, 13, para 17) that contains an impurity of a first conductivity type (13 is n-doped, see para 17); and 
a low-concentration impurity layer (fig 1, 11, para 17) in contact with an upper surface of the semiconductor substrate, the low-concentration impurity layer containing an impurity of the first conductivity type having a concentration lower than a concentration of the impurity of the semiconductor substrate (see fig 1, para 17); 
a metal layer (fig 1, 20, para 24, which can include Ni) in contact with an entirety of an undersurface of the semiconductor substrate, the metal layer having a thickness of at least 10 um (the metal layer can have a thickness of at least "several dozen micrometers", see para 26); 

a second vertical MOS transistor (right MOS transistor with contact 40, see fig 1, para 12-13) in a second region of the semiconductor layer (right part of 10, see fig 1), the second region being adjacent to the first region in a plan view of the semiconductor layer (see fig 2); and 
a protective layer (fig 1-2, 75, para 14) covering at least a portion of an upper surface of the semiconductor layer (75 covers most of the top surface of 10, see figs 1-2, para 34), 
wherein the semiconductor substrate functions as a common drain region for the first vertical MOS transistor and the second vertical MOS transistor (13 is a drain layer for both sets of transistors, see fig 1-2, para 15), and
in the plan view of the semiconductor device (see fig 2), an area occupancy of a formation that contains metal included in the metal layer (20 can include Ag, see para 25-26) is at most 5% in a 10 um square region located at least 13 um inward from an outer edge of the semiconductor device, the 10 um square region being included in the upper surface of the semiconductor layer (the Ag bottom metal layer does not extend onto the top surface of the device, see fig 1-2, therefore the percentage of metal from the bottom metal layer on any 10 micron square section of the top surface of the device will be 0% which is less than 5%).
KOJIMA fails to explicitly disclose a device wherein a side surface of the metal layer includes roughness that forms vertical stripes extending in a vertical direction that is a direction perpendicular to the metal layer, the roughness having a maximum height of profile greater than 1.0 um, the maximum height of profile being measured in a lateral direction.
ABURAKAWA discloses a device wherein a side surface of the metal layer includes roughness that forms vertical stripes extending in a vertical direction that is a direction perpendicular to the metal layer, the roughness having a maximum height of profile greater than 1.0 um, the maximum height of 
KOJIMA and ABURAKAWA are analogous art because they both are directed towards vertical semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOJIMA with the metal surface roughness of ABURAKAWA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOJIMA with the metal surface roughness of ABURAKAWA in order to make a device with excellent head dissipation (see ABURAKAWA para 22).
Additionally, parameters such as the dimensions or spacing between layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the dimensions or spacing between layers in the device of KOJIMA in order to improve the yield of the manufacturing process (see KOJIMA para 55).
Regarding claim 2, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
KOJIMA further discloses a device, 
wherein in the plan view of the semiconductor device, a distance between the outer edge of the semiconductor device and an outer edge of an uppermost surface of the semiconductor layer is shorter than 14 um (side surfaces of 11 and 13 are aligned, so the difference is 0 microns which is less than 14, see fig 1-2), and 
in the plan view of the semiconductor device, the area occupancy of the formation is at most 5% in a 10 um square region located at least 5 um inward from the outer edge of the semiconductor device, the 10 um square region being included in the upper surface of the semiconductor layer (the Ag bottom 
Additionally, parameters such as the dimensions or spacing between layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the dimensions or spacing between layers in the device of KOJIMA in order to improve the yield of the manufacturing process (see KOJIMA para 55).
Regarding claim 5, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
KOJIMA further discloses a device, wherein in the plan view of the semiconductor layer, in the upper surface of the semiconductor device, a region at least 8 um and at most 13 um apart from the outer edge of the semiconductor device includes a 5 um square region in which the area occupancy of the formation is at most 5% (the Ag bottom metal layer does not extend onto the top surface of the device, see fig 1-2, therefore the percentage of metal from the bottom metal layer on any 10 micron square section of the top surface of the device will be 0% which is less than 5%).
Additionally, parameters such as the dimensions or spacing between layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the dimensions or spacing between layers in the device of KOJIMA in order to improve the yield of the manufacturing process (see KOJIMA para 55).
Regarding claim 7, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
KOJIMA further discloses a device, wherein a highest position of the formation is at a height of at most 10 m above an outer edge of the semiconductor layer in the plan view of the semiconductor 
Regarding claim 9, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
KOJIMA further discloses a device, wherein a mass concentration of carbon atoms on an uppermost surface of the semiconductor device out of surfaces of the semiconductor device is lower than 18% (10 can be Si which does not include carbon, see fig 1-2, para 12).
Regarding claim 13, KOJIMA and ABURAKAWA discloses the semiconductor device according to claim 1.
KOJIMA fails to explicitly disclose a device, wherein the maximum height of profile of the roughness measured in the lateral direction is at most a maximum height of profile of roughness on an undersurface of the metal layer measured in a direction parallel to the undersurface of the metal layer.
ABURAKAWA discloses a device, wherein the maximum height of profile of the roughness measured in the lateral direction is at most a maximum height of profile of roughness on an undersurface of the metal layer measured in a direction parallel to the undersurface of the metal layer (an etched Ni surface can be made that has at least some stripes in a direction and has a roughness of at least 1.1 microns in the direction perpendicular to the surface of the metal, see fig 11, para 94).
KOJIMA and ABURAKAWA are analogous art because they both are directed towards vertical semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOJIMA with the metal surface roughness of ABURAKAWA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOJIMA with the metal surface roughness of ABURAKAWA in order to make a device with excellent head dissipation (see ABURAKAWA para 22).

Regarding claim 14, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
KOJIMA further discloses a device, wherein Hp/Ls < 1, where Hp denotes a height from an uppermost surface of the semiconductor layer to an uppermost surface of the protective layer, and Ls denotes a length from an outer edge of an uppermost surface of the semiconductor layer to an outer edge of a lowermost surface of the protective layer in the plan view of the semiconductor device.
Additionally, parameters such as the dimensions or spacing between layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the dimensions or spacing between layers in the device of KOJIMA in order to improve the yield of the manufacturing process (see KOJIMA para 55).
Claims 3, 4, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA (US 20210074844) and ABURAKAWA (US 20200135406) in view of FUJI (US 20210069926).
Regarding claim 3, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1, 
the area occupancy of the formation is at most 5% in a 10 um square region above a highest position of the formation, the 10 um square region being included in a surface of the curved step portion, the formation being physically connected to the metal layer.

FUJI discloses a device wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer (the side surface of 1 includes a curved step 15, see fig 5D, para 183), in the plan view of the semiconductor layer.
KOJIMA and FUJI are analogous art because they both are directed towards vertical semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOJIMA with the curved step of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOJIMA with the curved step of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the dimensions or spacing between layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the dimensions or spacing between layers in the device of KOJIMA in order to improve the yield of the manufacturing process (see KOJIMA para 55).
Regarding claim 4, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
KOJIMA fails to explicitly disclose a device, 

 in the plan view of the semiconductor device, a distance between the outer edge of the semiconductor device and an outer edge of an uppermost surface of the semiconductor layer is at least 14 um.
FUJI discloses a device, 
wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer (the side surface of 1 includes a curved step 15, see fig 5D, para 183), in the plan view of the semiconductor layer, and 
 in the plan view of the semiconductor device, a distance between the outer edge of the semiconductor device and an outer edge of an uppermost surface of the semiconductor layer is at least 14 um (there can be a distance between the lateral edges of 31 and lateral edges of the uppermost surface of 32, see fig 37 and 42).
KOJIMA and FUJI are analogous art because they both are directed towards vertical semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOJIMA with the curved step of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOJIMA with the curved step of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the dimensions or spacing between layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at 
Regarding claim 8, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1, 
in a surface of the curved step portion, a region at a height of at least 5 um and at most 10 um above the outer edge of the semiconductor layer in the plan view of the semiconductor layer includes a 5 um square region in which the area occupancy of the formation is at most 5%.
KOJIMA fails to explicitly disclose a device wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer, in the plan view of the semiconductor layer.
FUJI discloses a device wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer (the side surface of 1 includes a curved step 15, see fig 5D, para 183), in the plan view of the semiconductor layer.
KOJIMA and FUJI are analogous art because they both are directed towards vertical semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOJIMA with the curved step of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOJIMA with the curved step of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Additionally, parameters such as the dimensions or spacing between layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at 
Regarding claim 10, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
KOJIMA fails to explicitly disclose a device, wherein a mass concentration of carbon atoms on an uppermost surface of the semiconductor device out of surfaces of the semiconductor device is lower than four times a mass concentration of carbon atoms on a side surface of the metal layer.
FUJI discloses a device, wherein a mass concentration of carbon atoms on an uppermost surface of the semiconductor device out of surfaces of the semiconductor device is lower than four times a mass concentration of carbon atoms on a side surface of the metal layer (the carbon concertation of A which forms the top surface of the device 1 shown as LC is less than the carbon concentration of portion B which is part of 11 on the side surface, see fig 6-7, para 184-186).
KOJIMA and FUJI are analogous art because they both are directed towards vertical semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOJIMA with the curved step of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOJIMA with the curved step of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Regarding claim 11, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1, 
a mass concentration of carbon atoms on a surface of the curved step portion is lower than 18%.

FUJI discloses a device wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer (the side surface of 1 includes a curved step 15, see fig 5D, para 183), in the plan view of the semiconductor layer.
KOJIMA and FUJI are analogous art because they both are directed towards vertical semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOJIMA with the curved step of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOJIMA with the curved step of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Regarding claim 12, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
KOJIMA fails to explicitly disclose a device, 
wherein the semiconductor layer includes a curved step portion in a region extending inward of the semiconductor layer from an outer edge of the semiconductor layer, in the plan view of the semiconductor layer, and 
a mass concentration of carbon atoms on a surface of the curved step portion is lower than four times a mass concentration of carbon atoms on the side surface of the metal layer.
FUJI discloses a device, 

The semiconductor device according to claim 1, wherein a mass concentration of carbon atoms on an uppermost surface of the semiconductor device out of surfaces of the semiconductor device is lower than four times a mass concentration of carbon atoms on a side surface of the metal layer (the carbon concertation of A which forms the top and side surface of the device 1 shown as LC is less than the carbon concentration of portion B which is part of 11 on the side surface, see fig 6-7, para 184-186).
KOJIMA and FUJI are analogous art because they both are directed towards vertical semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOJIMA with the curved step of FUJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOJIMA with the curved step of FUJI in order to improve the flatness of the cleavage portion (see FUJI para 992).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA (US 20210074844) and ABURAKAWA (US 20200135406) in view of TESHIMA (US 20160197023).
Regarding claim 6, KOJIMA and ABURAKAWA disclose the semiconductor device according to claim 1.
KOJIMA fails to explicitly disclose a device, wherein in the plan view of the semiconductor device, the formation is present in a region that extends at most 13 um inward from the outer edge of the semiconductor device, the formation covering a portion of the upper surface of the semiconductor layer and being physically connected to the metal layer.

KOJIMA and TESHIMA are analogous art because they both are directed towards vertical semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOJIMA with the metal contact geometry of TESHIMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOJIMA with the metal contact geometry of TESHIMA in order to reduce electrical resistance and increase mechanical strength (see TESHIMA para 10).  
Additionally, parameters such as the dimensions or spacing between layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the dimensions or spacing between layers in the device of KOJIMA in order to improve the yield of the manufacturing process (see KOJIMA para 55).
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that ABURAKAWA does not disclose a metal layer including roughness that forms vertical stripes since it has a random structure.  This argument is unpersuasive for several reasons.  Firstly, the claim does not require that the roughness only be in the form of vertical stripes.  In page 27, line 34, the applicants specification recites that “not necessarily only vertical stripes are formed”.  No requirements are placed on the size or shape of the stripes.  
Regarding the requirement of the claim that a metal formation occupy less than a certain percentage of the top area of the device, the examiner notes that these metal formations are an unintended and negative side effect of the laser cutting of metal layer 30.  The applicant’s disclosure is directed towards a way of preventing these formations from existing (by using removable protective layer 51 to clean them off).  Since claiming this feature requires that an intermediate state of the device be claimed (the device with the protective layer 51 which is then removed, taking the metal with it) the examiner believes that the method would be better to pursue than the device.  This would allow for the removal of the metal formations to be claimed instead of just their absence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811